                                                               F I S H E R | T A U B E N F E L D LLP

                                                                                      225 Broadway, Suite 1700
                                                                                    New York, New York 10007
                                                                                            Main 212.571.0700
                                                                                             Fax 212.505.2001
                                                                                     www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com
                                                                          February 19, 2020

VIA ECF__________________
Hon. Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 18A
New York, NY 10007

                                   Re:     English v. Mastour Galleries, Inc. et al.
                                         Case No.: 18-cv-12161 (LTS) (SLC)

Dear Judge Cave:

               This firm represents Defendants in the above-captioned matter. Defendants
respectfully request that the Court extend the deadline to submit the settlement agreement from
February 19, 2020 until February 26, 2020. Plaintiff’s counsel has not advised whether he
consents. The Court ordered the parties to revise the agreement to remove clauses that could not
be approved by the Court. Defendants revised the agreement and have now provided the revised
agreement to Plaintiff for his execution. The parties therefore respectfully request an additional
week to execute the agreement.

                      Thank you for your attention to the above.

                                                                 Respectfully Submitted,

                                                                 -----------/s/-----------
                                                                 Michael Taubenfeld
                                               Defendants' Letter-Motion to extend the parties' deadline to submit a
                                               revised settlement agreement for approval (ECF No. 28) is GRANTED.
                                               The parties are directed to file their revised settlement agreement by
                                               Wednesday, February 26, 2020.

                                               SO-ORDERED 02/20/20
